Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1 and 6 as amended, are currently pending and have been considered below. Claims 2-16, and 18-29, as originally filed, remain pending and have been considered below. 
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed May 17th, 2022, which are in response to USPTO Office Action mailed February 17th, 2022. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-29 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the claim element “the no-entry zone and the other no-entry zone are separated from each other by an entry zone located between the no-entry zone and the other no-entry zone. It is unclear from the claim language if the two no-entry zones are the same zones as disclosed in claim 1. This means the two no-entry zones are either the no-entry zones AL and AR as shown in at least Figure 9 or the two no entry zones are the no-entry zone which is being combined with the no-entry zone surrounding the object to be avoided. For purposes of examination, the examiner will interpret the two no entry zones as AL and AR.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2019/0196487; hereinafter Akiyama) in view of Shalev-Shwartz et al. (US 2019/0291726; hereinafter Shwartz) in further of view Kindo (US 2018/0292834; hereinafter Kindo), and yet in further view of Aoki et al. (US 2019/0031198; hereinafter Aoki).
Regarding Claim 1:
Akiyama discloses an obstacle avoidance apparatus, comprising: 
a processor to execute a program (Akiyama, Para. [0107], Akiyama discloses a processor for execution of a program for each function); and 
a memory to store the program which, when executed by the processor (Akiyama, Para. [0107], Akiyama discloses the programs to perform functions are stored in memory), performs processes of: 
predicting movement of an obstacle around a subject vehicle, based on obstacle information including information on a position of the obstacle (Akiyama, Para. [0043], Akiyama discloses sensors to determine size and positional relationships of obstacles surrounding the vehicle); 
establishing a constraint on a state quantity or a control input of the subject vehicle by determining whether to steer right or left around the obstacle based on the predicted movement of the obstacle (Akiyama, Para. [0040-0041], Akiyama discloses the vehicle steering right or left to avoid obstacles, overtaking of vehicles, merging, etc.) and defining a no-entry zone for preventing the subject vehicle from colliding with at least the obstacle (Akiyama, Para. [0047], Akiyama discloses calculating an avoidance distance (i.e. zone) which is needed to avoid collisions with at least obstacles);
Shwartz, in the same field of endeavor of autonomous vehicle control, discloses wherein the processor extends the no-entry zone…to the left of the obstacle that is preset at infinity or outside of a lane when determining to steer right around the obstacle…to the right of the obstacle that is preset at infinity or outside of the lane when determining to steer left around the obstacle (Shwartz, Para. [0282], Shwartz discloses the no-navigate zone (no-entry zone) is extended around the perimeter (i.e. right and left side, regardless of the avoidance side) of the obstacle which is being avoided and see [0283], which includes a curb that would be outside of the lane, see para. [0280]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama extending the no navigate zone (i.e. no entry zone) surrounding the obstacle regardless of which side the vehicle is steering around as disclosed by Shwartz in order to avoid collision with the detected object, (Shwartz, Para. [0283]).
Aoki, in the same field of endeavor of vehicle control, discloses combining zones to extend a zone (Aoki, Para. [0048], Fig. 9, Aoki discloses combining two zones of areas with pedestrians detected to extend the zone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama extending the zone by combining two zones as disclosed by Aoki in order to detect pedestrians for the extended zone, (Aoki, Para. [0049]).
Kindo, in the same field of endeavor of autonomous vehicle control, discloses setting an evaluation function for evaluating at least a route following error as an evaluation item so that a degree of evaluation increases as the route following error is smaller, the route following error being an error in a predicted route with respect to a target route of the subject vehicle (Kindo, Para. [0167-0173], Kindo discloses a reliability calculation unit which calculates the reliability of a path based on the independent moving obstacle prediction and the reliability of sensing of the host vehicle, with the reliability increased as the distance to the moving obstacle is decreased over time); 
computing, under the constraint, a solution for increasing the degree of evaluation on the evaluation function (Kindo, Para. [0173], Kindo discloses narrowing down the paths (increasing degree of evaluation) by the reliability calculation unit based on the estimations of the positions of the host vehicle and moving obstacle); 
computing a predicted value of the state quantity of the subject vehicle based on the solution (Kindo, Para. [0094], Kindo discloses the third path generation calculates a path of the host vehicle and the moving obstacle); and  
computing a target value of an actuator that controls an amount of steering of the subject vehicle, based on at least one of the solution and the predicted value of the state quantity (Kindo, Para. [0072], Kindo discloses a travelling controller which controls the traveling of the host vehicle based on the traveling plan generation unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include a reliability calculation (evaluation function) as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 2:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein evaluation items of the evaluation function include a speed following 5error that is an error in a predicted speed with respect to a target speed of the subject vehicle, and the degree of evaluation on the evaluation function increases as the speed following error is smaller (Kindo, Para. [0168], [0175], Kindo discloses the reliability calculation unit calculates the reliability of the independent moving obstacle prediction, which is based at least on the speed of the obstacle), and 
the processor computes a target value of an actuator that controls an amount of acceleration or deceleration of the subject vehicle (Kindo, Para. [0072], Kindo discloses a travelling controller which controls the traveling of the host vehicle based on the traveling plan generation unit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include a reliability calculation based in part on the target speed of the subject vehicle as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 3:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor determines to steer right around the obstacle when the obstacle is to the left of a center of a traveling lane of the subject vehicle, and determines to steer left around the obstacle when the obstacle is to the right of the center of the traveling lane of the subject vehicle (Akiyama, Para. [0040], Figs. 3-5, Akiyama discloses the vehicle is steered right or left dependent on the location of the obstacle).
Regarding Claim 4:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor determines to steer right around the obstacle when there is a space to the right of the obstacle where the subject vehicle can travel (Akiyama, Para. [0040], Figs. 3-5, Akiyama discloses the vehicle is steered right or left dependent on the location of the obstacle).  
Regarding Claim 5:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor determines to steer left around the obstacle when there is a space to the left of the obstacle where the subject vehicle can travel (Akiyama, Para. [0040], Figs. 3-5, Akiyama discloses the vehicle is steered right or left dependent on the location of the obstacle).  
Regarding Claim 6:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
	wherein the no-entry zone and the other no-entry zone are separated from each other by an entry zone located between the no-entry zone and the other no-entry zone (Shwartz, Para. [0238], Shwartz discloses hard constraints (i.e. no entry zones) defined as along the edges of the roads and the trajectory of the vehicle along the road as the entry zone (see at least Fig. 57A-57C)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama for an entry zone to be situated between two separate no-entry zones by Shwartz in order to keep the vehicle on the road, (Shwartz, Para. [0238]).
Regarding Claim 7:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein when failing to obtain a solution with which the evaluation function falls below or exceeds a predefined threshold even by performing repeated calculation a predefined number of times in computing the solution, the processor selects and outputs one of solutions obtained from the repeated calculations (Kindo, Para. [0065], Kindo discloses when the reliability of the path is below the predefined threshold, a path (solution) is chosen from a previously calculated path).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include selecting a path (solution) from one of the calculated paths as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 8:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor incorporates, into the no-entry zone, an area outside of a dividing line of a traveling lane of the subject vehicle (Akiyama, Fig. 5, Akiyama discloses the avoidance distance (no entry zone) from the moving obstacle includes a full lane width which would be outside the dividing line of the traveling lane).  
Regarding Claim 9:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein when a preceding vehicle is in a traveling lane of the subject vehicle as the obstacle, the processor defines the no-entry zone so that a vehicle spacing between the subject vehicle and the preceding vehicle is prohibited from becoming less than or equal to a predefined value (Akiyama, Para. [0047], Akiyama discloses an avoidance distance (i.e. zone) which is needed to avoid collisions with at least obstacles), and 
the processor computes a target value of an actuator that controls an amount of acceleration or deceleration of the subject vehicle (Akiyama, Para. [0039], Akiyama discloses the travel control unit calculates an acceleration/deceleration command value and relays this value to the drive device which controls the acceleration/deceleration).
Regarding Claim 10:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein in the case where a preceding vehicle is in a traveling lane of the subject vehicle as the obstacle, the processor establishes a constraint on an upper speed limit of the subject vehicle according to a vehicle spacing between the subject vehicle and the preceding vehicle, reduces the upper speed limit as the vehicle spacing is shorter, and sets the upper speed limit lower than or equal to a speed of the preceding vehicle when the vehicle spacing is less than or equal to a predefined value (Akiyama, Figs. 12 and 13, Akiyama discloses the lateral acceleration (speed) is controlled based upon the spacing between the vehicle and the obstacle (preceding vehicle), such that as the vehicle approaches the obstacle the speed is reduced as the distance is reduced between the vehicle and obstacle (i.e. before any obstacle avoidance by steering)), and 
the processor computes a target value of an actuator that controls an amount of acceleration or deceleration of the subject vehicle (Akiyama, Para. [0039], Akiyama discloses a drive device which controls the acceleration/deceleration based upon the command values issued by the travel control unit).  
Regarding Claim 11:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor further establishes a constraint on an upper limit or a lower limit of at least one of an acceleration, a jerk, a steering speed, and a yaw rate of the subject vehicle (Akiyama, Para. [0058], Akiyama discloses the steering profile (steering speed), acceleration/deceleration, and vehicle speed are determined for the travel path for obstacle avoidance).  
Regarding Claim 12:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein evaluation items of the evaluation function include at least one of an acceleration, a jerk, a steering speed, and a yaw rate of the subject vehicle, and the degree 15of evaluation on the evaluation function increases as the acceleration, the jerk, the steering speed, and the yaw rate of the subject vehicle that are included in the evaluation items are closer to 0 (Kindo, Para. [0152-0158], Kindo discloses a reliability calculation unit which calculates the parameters (speed, position, acceleration) of the host vehicle based on sensors of the host vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include a reliability calculation based on speed, position, and acceleration as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 13:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein in the presence of a plurality of obstacles, the processor defines a plurality of no-entry zones corresponding to the respective obstacles, and defines an area including all the plurality of no-entry zones as a final no-entry zone (Kindo, Para. [0217], Kindo discloses for a plurality of obstacles, the path generation unit prohibits the trajectory (no entry zone) of the host vehicle towards the obstacles).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include including an area, containing a plurality of obstacles, to avoid as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 14:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor modifies a shape of the no-entry zone according to a43 shape of a road (Akiyama, Para. [0037-0038], Akiyama discloses road curve shape and lane width are used to determine the path of the vehicle, and therefore the avoidance distance during obstacle avoidance).  
Regarding Claim 15:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor predicts the movement of the obstacle based on at least the position of the obstacle among the position, a speed, and an orientation of the obstacle (Akiyama, Para. [0040-0044], Akiyama discloses sensors to determine the parameters (i.e. position, size, speed, etc.) of obstacles surrounding the vehicle).  
Regarding Claim 17:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 21:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 22:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 23:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 24:
The claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding Claim 25:
The claim recites analogous limitations to claim 12 above, and is therefore rejected on the same premise. 
Regarding Claim 26:
The claim recites analogous limitations to claim 13 above, and is therefore rejected on the same premise.
Regarding Claim 27:
The claim recites analogous limitations to claim 14 above, and is therefore rejected on the same premise.
Regarding Claim 28:
The claim recites analogous limitations to claim 15 above, and is therefore rejected on the same premise.
Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Kindo, in further view of Schwartz, and yet in further view of Aoki, and in further view of Okita (US 2010/0030426; hereinafter Okita).
Regarding Claim 16:
The combination of Akiyama, Shwartz, Aoki, and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Okita, in the same field of endeavor of autonomous vehicle control, discloses wherein the processor forms the no-entry zone into a convex shape (Okita, Fig. 4, Para. [0054], Okita discloses the zone in which a high or medium collision is probable (i.e. no entry zone) is convex in shape).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include collision zones shaped convexly as disclosed by Okita in order to project an increasing uncertainty of collision as the distance from the host vehicle increases, (Okita, Fig. 4, Para. [0054]).
Regarding Claim 29:
The claim recites analogous limitations to claim 16 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
In regards to independent claims 1 and 17, the applicant argues the cited arts of Akiyama, Shwartz, Kindo, and Aoki fail to disclosed individually or in combination the argued claim element of “wherein the processor extends the no-entry zone, by combining, with the no-entry zone, another no-entry zone to the left of the obstacle that is preset at infinity or outside of a lane when determining to steer right around the obstacle, and combining, with the no-entry zone, another no-entry zone to the right of the obstacle that is preset at infinity or outside of the lane when determining to steer left around the obstacle”. However, the examiner respectfully disagrees. As shown above and admitted by the applicant, Swartz discloses extending a no-entry zone based on the upcoming obstacle to be avoided, see at least Shwartz, [0280-0283], and Aoki discloses combining two no-entry zones in order to extend the no-entry zone, see at least Aoki, Para. [0048]. Therefore the argued limitation is disclosed by at least the combination of Shwartz and Aoki. 
Additionally, the applicant argues the cited art fails to disclose “wherein the no-entry zone and the other no-entry zone are separated from each other by an entry zone located between the no-entry zone and the other no-entry zone”. However, the examiner disagrees. Swartz clearly discloses hard constraints (i.e. no entry zones) as being on the edges of the road and the entry zone is the center of the lane/road, see at least Para. [0238], Fig. 57A-57C.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664